Case 2:18-cv-07466-JMA-AKT Document 9 Filed 06/29/20 Page 1 of 2 PageID #: 60




49 Market Street
Morristown, NJ 07960-5122
Tel (973) 992-4800 Fax (973) 992-9125
www.foxrothschild.com


HEATHER R. BOSHAK
Direct No: 973.994.7508
Email: HBoshak@FoxRothschild.com




June 29, 2020

VIA ELECTRONIC CASE FILING (ECF)
The Honorable A. Kathleen Tomlinson, U.S.M.J.
United States District Court for the Eastern District of New York
100 Federal Plaza
P.O. Box 9014
Central Islip, N.Y. 117722-9014

Re:       Pablo Orellana v. New Food Corp. d/b/a Foodtown and Jason Ferreira
          Civil Action No. 2:18-cv-07466-JMA-AKT


Dear Magistrate Judge Tomlinson:

This firm represents Defendants New Food Corp. and Jason Ferreira (collectively “Defendants”)
in the above-referenced matter. I write, pursuant to Local Rule 1.4, to request the Court’s
approval to remove Keith A. Reinfeld as an attorney of record in this matter, as he is no longer
with this firm as well as to note my appearance on behalf of Defendants going forward. A
Notice of Appearance has been filed.

My contact information is:

          Heather R. Boshak, Esq.
          Fox Rothschild LLP
          49 Market Street
          Morristown, NJ 07960-5122
          Tel (973) 992-4800; Fax (973) 992-9125
          HBoshak@FoxRothschild.com




111857803
Case 2:18-cv-07466-JMA-AKT Document 9 Filed 06/29/20 Page 2 of 2 PageID #: 61




Hon. A. Kathleen Tomlinson, U.S.M.J.
June 29, 2020
Page 2



The Court’s attention to this matter is appreciated. Please advise should the Court require any
additional information related to this request.

Respectfully submitted,

FOX ROTHSCHILD LLP



Heather R. Boshak


cc:    Steven J. Moser, Esq. (via ECF)




111857803
